UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1643


CAROLYN E. O’CONNOR,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-mc-00003-JRS)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carolyn E. O’Connor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carolyn E. O’Connor appeals the district court’s order

denying    her    motion      for    leave       to   proceed       in    forma   pauperis

because    she    failed      to    comply       with   the    prefiling        injunction

imposed by that court in 2006.                   We have reviewed the record and

find no reversible error.             Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal.                           O’Connor v. United

States,    No.   3:14-mc-00003-JRS           (E.D.      Va.    June      10,   2014).      We

dispense    with       oral    argument      because          the     facts     and     legal

contentions      are   adequately      presented         in    the       materials    before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                             2